

114 S2819 IS: Healthy Housing Council Act of 2016
U.S. Senate
2016-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2819IN THE SENATE OF THE UNITED STATESApril 19, 2016Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo establish the Council on Healthy Housing and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Healthy Housing Council Act of 2016.
 2.FindingsCongress finds the following: (1)In the United States—
 (A)5,757,000 households live in homes with moderate or severe physical hazards;
 (B)23,000,000 homes have significant lead-based paint hazards;
 (C)6,000,000 homes have had signs of mice in the last 3 months; and
 (D)1 in 15 homes have dangerous levels of radon.
 (2)Residents of housing that is poorly designed, constructed, or maintained are at risk for cancer, carbon monoxide poisoning, burns, falls, rodent bites, childhood lead poisoning, asthma, and other illnesses and injuries. Vulnerable subpopulations, such as children and the elderly, are at elevated risk for housing-related illnesses and injuries.
 (3)Because substandard housing typically poses the greatest risks, the disparities in the distribution of housing-related health hazards are striking. One million two hundred thousand housing units with significant lead-based paint hazards house low-income families with children under 6 years of age.
 (4)Housing-related illnesses, including asthma and lead poisoning, disproportionately affect children from lower-income families and from specific racial and ethnic groups. The prevalence of being diagnosed with asthma in a lifetime is 24 percent among Puerto Rican children, 10.1 percent for Mexican-American children, 12.4 percent for non-Hispanic White children, and 21.8 percent for non-Hispanic Black children. Black children are twice as likely to die from residential injuries as White children, and 3 percent of Black children and 2 percent of Mexican-American children have elevated blood lead levels, as compared to only 1.3 percent of White children.
 (5)The annual costs for environmentally attributable childhood diseases in the United States, including lead poisoning, asthma, and cancer, total $76,000,000,000 in 2008 dollars. This amount is approximately 3.5 percent of total health care costs.
 (6)Appropriate housing design, construction, and maintenance, timely correction of deficiencies, planning efforts, and low-cost preventive measures can reduce the incidence of serious injury or death, improve the ability of residents to survive in the event of a major catastrophe, and contribute to overall well-being and mental health. Lead hazard control in homes with lead-based paint hazards can reduce children's blood lead levels by as much as 34 percent. Properly installed and maintained smoke alarms reduce the risk of fire deaths by 50 percent.
 (7)Providing healthy housing to families and individuals in the United States will help prevent an estimated 250,000 children from having elevated blood lead levels, 18,000 injury deaths, 12,000,000 nonfatal injuries, 3,000 deaths in house fires, 9,600 emergency department visits for carbon monoxide exposure, and 21,000 radon-associated lung cancer deaths that occur in United States housing each year, as well as 12,300,000 asthma attacks, and 14,000,000 missed school days.
 (8)While there are many programs in place to address housing-related health hazards, these programs are fragmented and spread across many agencies, making it difficult for at-risk families and individuals to access assistance or to receive comprehensive information.
 (9)Better coordination among Federal agencies is needed, as is better coordination at State and local levels, to ensure that families and individuals can access government programs and services in an effective and efficient manner.
 3.DefinitionsIn this Act, the following definitions shall apply:
 (1)CouncilThe term Council means the Interagency Council on Healthy Housing established under section 4.
			(2)Healthy
 housingThe term healthy housing means housing that is designed, constructed, rehabilitated, and maintained in a manner that supports the health of the occupants of such housing.
 (3)HousingThe term housing means any form of residence, including rental housing, homeownership, group home, or supportive housing arrangement.
			(4)Housing-related
 health hazardThe term housing-related health hazard means any biological, physical, or chemical source of exposure or condition either in, or immediately adjacent to, housing, that can adversely affect human health.
			(5)Low-income
 families and individualsThe term low-income families and individuals means any household or individual with an income at or below 200 percent of the Federal poverty line.
			(6)Poverty
 lineThe term poverty line means the official poverty line defined by the Office of Management and Budget based on the most recent data available from the Bureau of the Census.
 (7)ProgramThe term program includes any Federal, State, or local program providing housing or financial assistance, health care, mortgages, bond and tax financing, homebuyer support courses, financial education, mortgage insurance or loan guarantees, housing counseling, supportive services, energy assistance, or other assistance related to healthy housing.
 (8)ServiceThe term service includes public and environmental health services, housing services, energy efficiency services, human services, and any other services needed to ensure that families and individuals in the United States have access to healthy housing.
			4.Interagency
			 council on healthy housing
 (a)EstablishmentThere is established in the executive branch an independent council to be known as the Interagency Council on Healthy Housing.
 (b)ObjectivesThe objectives of the Council are as follows:
 (1)To promote the supply of and demand for healthy housing in the United States through capacity building, technical assistance, education, and public policy.
 (2)To promote coordination and collaboration among the Federal departments and agencies involved with housing, public health, energy efficiency, emergency preparedness and response, and the environment to improve services for families and individuals residing in inadequate or unsafe housing and to make recommendations about needed changes in programs and services with an emphasis on—
 (A)maximizing the impact of existing programs and services by transitioning the focus of such programs and services from categorical approaches to comprehensive approaches that consider and address multiple housing-related health hazards;
 (B)reducing or eliminating areas of overlap and duplication in the provision and accessibility of such programs and services;
 (C)ensuring that resources, including assistance with capacity building, are targeted to and sufficient to meet the needs of high-risk communities, families, and individuals; and
 (D)facilitating access by families and individuals to programs and services that help reduce health hazards in housing.
 (3)To identify knowledge gaps, research needs, and policy and program deficiencies associated with inadequate housing conditions and housing-related illnesses and injuries.
 (4)To help identify best practices for achieving and sustaining healthy housing.
 (5)To help improve the quality of existing and newly constructed housing and related programs and services, including those programs and services which serve low-income families and individuals.
 (6)To establish an ongoing system of coordination among and within such agencies or organizations so that the healthy housing needs of families and individuals are met in a more effective and efficient manner.
 (c)MembershipThe Council shall be composed of the following members:
 (1)The Secretary of Health and Human Services.
 (2)The Secretary of Housing and Urban Development.
 (3)The Administrator of the Environmental Protection Agency.
 (4)The Secretary of Energy.
 (5)The Secretary of Labor.
 (6)The Secretary of Veterans Affairs.
 (7)The Secretary of the Treasury.
 (8)The Secretary of Agriculture.
 (9)The Secretary of Education.
 (10)The head of any other Federal agency as the Council considers appropriate.
 (11)Six additional non-Federal employee members, as appointed by the President to serve terms not to exceed 2 years, of whom—
 (A)1 shall be a State or local government Director of Health or the Environment;
 (B)1 shall be a State or local government Director of Housing or Community Development;
 (C)2 shall represent nonprofit organizations involved in housing or health issues; and
 (D)2 shall represent for-profit entities involved in the housing, banking, or health insurance industries.
 (d)Co-ChairpersonsThe co-Chairpersons of the Council shall be the Secretary of Housing and Urban Development and the Secretary of Health and Human Services.
			(e)Vice
 chairEvery 2 years, the Council shall elect a Vice Chair from among its members.
 (f)MeetingsThe Council shall meet at the call of either co-Chairperson or a majority of its members at any time, and no less often than annually.
			5.Functions of the
			 council
			(a)Relevant
 activitiesIn carrying out the objectives described in section 4(b), the Council shall—
 (1)review Federal programs and services that provide housing, health, energy, or environmental services to families and individuals;
 (2)monitor, evaluate, and recommend improvements in programs and services administered, funded, or financed by Federal, State, and local agencies to assist families and individuals in accessing healthy housing and make recommendations about how such agencies can better work to meet the healthy housing and related needs of low-income families and individuals; and
 (3)recommend ways to—
 (A)reduce duplication among programs and services by Federal agencies that assist families and individuals in meeting their healthy housing and related service needs;
 (B)ensure collaboration among and within agencies in the provision and availability of programs and services so that families and individuals are able to easily access needed programs and services;
 (C)work with States and local governments to better meet the needs of families and individuals for healthy housing by—
 (i)holding meetings with State and local representatives; and
 (ii)providing ongoing technical assistance and training to States and localities in better meeting the housing-related needs of such families and individuals;
 (D)identify best practices for programs and services that assist families and individuals in accessing healthy housing, including model—
 (i)programs linking housing, health, environmental, human, and energy services;
 (ii)housing and remodeling financing products offered by government, quasi-government, and private sector entities;
 (iii)housing and building codes and regulatory practices;
 (iv)existing and new consensus specifications and work practices documents;
 (v)capacity building and training programs that help increase and diversify the supply of practitioners who perform assessments of housing-related health hazards and interventions to address housing-related health hazards; and
 (vi)programs that increase community awareness of, and education on, housing-related health hazards and available assessments and interventions;
 (E)develop a comprehensive healthy housing research agenda that considers health, safety, environmental, and energy factors, to—
 (i)identify cost-effective assessments and treatment protocols for housing-related health hazards in existing housing;
 (ii)establish links between housing hazards and health outcomes;
 (iii)track housing-related health problems including injuries, illnesses, and death;
 (iv)track housing conditions that may be associated with health problems;
 (v)identify cost-effective protocols for construction of new healthy housing; and
 (vi)identify replicable and effective programs or strategies for addressing housing-related health hazards;
 (4)hold biannual meetings with stakeholders and other interested parties in a location convenient for such stakeholders, or hold open Council meetings, to receive input and ideas about how to best meet the healthy housing needs of families and individuals;
 (5)maintain an updated website of policies, meetings, best practices, programs and services, making use of existing websites as appropriate, to keep people informed of the activities of the Council; and
 (6)work with member agencies to collect and maintain data on housing-related health hazards, illnesses, and injuries so that all data can be accessed in one place and to identify and address unmet data needs.
				(b)Reports
				(1)By
 membersEach year the head of each agency who is a member of the Council shall prepare and transmit to the Council a report that briefly summarizes—
 (A)each healthy housing-related program and service administered by the agency and the number of families and individuals served by each program or service, the resources available in each program or service, and a breakdown of where each program and service can be accessed;
 (B)the barriers and impediments, including statutory or regulatory, to the access and use of such programs and services by families and individuals, with particular attention to the barriers and impediments experienced by low-income families and individuals;
 (C)the efforts made by the agency to increase opportunities for families and individuals, including low-income families and individuals, to reside in healthy housing, including how the agency is working with other agencies to better coordinate programs and services; and
 (D)any new data collected by the agency relating to the healthy housing needs of families and individuals.
					(2)By the
 councilEach year, the Council shall prepare and transmit to the President and Congress a report that—
 (A)summarizes the reports required under paragraph (1);
 (B)utilizes recent data to assess the nature of housing-related health hazards, and associated illnesses and injuries, in the United States;
 (C)provides a comprehensive and detailed description of the programs and services of the Federal Government in meeting the needs and problems described in subparagraph (B);
 (D)describes the activities and accomplishments of the Council in working with Federal, State, and local governments, nonprofit organizations and for-profit entities in coordinating programs and services to meet the needs described in subparagraph (B) and the resources available to meet those needs;
 (E)assesses the level of Federal assistance required to meet the needs described in subparagraph (B); and
 (F)makes recommendations for appropriate legislative and administrative actions to meet the needs described in subparagraph (B) and for coordinating programs and services designed to meet those needs.
					6.Powers of the
			 council
 (a)HearingsThe Council may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Council considers advisable to carry out the purposes of this Act.
			(b)Information
 from agenciesAgencies which are represented on the Council shall provide all requested information and data to the Council as requested.
			(c)Postal
 servicesThe Council may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
			(d)Contracts and
 interagency agreementsThe Council may enter into contracts with State, tribal, and local governments, public agencies and private-sector entities, and into interagency agreements with Federal agencies. Such contracts and interagency agreements may be single-year or multi-year in duration.
			7.Council
			 personnel matters
			(a)Staff
				(1)Executive
 DirectorThe Council shall appoint an Executive Director at its initial meeting. The Executive Director shall be compensated at a rate not to exceed the rate of basic pay payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
 (2)CompensationWith the approval of the Council, the Executive Director may appoint and fix the compensation of such additional personnel as the Executive Director considers necessary to carry out the duties of the Council, except that the rate of pay for any such additional personnel may not exceed the rate of basic pay payable for level V of the Executive Schedule under section 5316 of such title.
				(b)Temporary and
 intermittent servicesIn carrying out its objectives, the Executive Director with the approval of the Council, may procure temporary and intermittent services of consultants and experts under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay payable for level V of the Executive Schedule under section 5316 of such title.
			(c)Detail of
 Government employeesUpon request of the Council, any Federal Government employee may be detailed to the Council with reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
			(d)Administrative
 supportThe Secretary of Housing and Urban Development shall provide the Council with such administrative (including office space) and support services as are necessary to ensure that the Council can carry out its functions in an efficient and expeditious manner.
			8.Authorization of
			 appropriations
			(a)In
 generalThere are authorized to be appropriated to carry out this Act $750,000 for each of fiscal years 2017 through 2021.
 (b)AvailabilityAmounts authorized to be appropriated by subsection (a) shall remain available for the 2 fiscal years following such appropriation.